postconviction habeas petition.         Appellant's claims were therefore
                reasonably available to be raised in a timely petition.
                             Further, appellant has not demonstrated that any
                "impediment external to the defense prevented him" from filing a timely
                petition.   Hathaway v. State, 119 Nev. 248, 252-53, 71 P.3d 503, 506
                (2003). Appellant's argument that it was counsel's fault is unavailing as
                counsel is clearly part of "the defense." Nor was the filing of the motion
                for new trial good cause because it did not prevent the filing of a timely
                postconviction habeas petition. Cf. Colley v. State, 105 Nev. 235, 236, 773
                P.2d 1229, 1230 (1989) (holding that choosing to pursue federal habeas
                relief first is not good cause for a delay in pursuing state postconviction
                relief). Finally, the State's actions did not impede appellant's ability to file
                a timely postconviction petition. Although the State did not seek a writ to
                prohibit the district court from conducting an evidentiary hearing on the
                motion for new trial until after the filing deadline for a timely petition, it
                had announced its intention to seek a writ at a hearing on August 10,
                2011, more than two months before the deadline. Further, the State's
                suggestion at the August 3, 2011, hearing that a postconviction habeas
                petition was the appropriate remedy did not bar the State from
                subsequently seeking to dismiss the petition as procedurally barred where,
                even had the State made any representation about procedural bars, their
                application is mandatory. State v. Eighth Judicial Dist. Court, 121 Nev.
                225, 231, 112 P.3d 1070, 1074 (2005); see also State v. Haberstroh, 119
                Nev. 173, 181, 69 P.3d 676, 682 (2003) (holding that parties may not
                stipulate to disregard procedural bars).




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       2
                           For the foregoing reasons, we conclude that the district court
                did not err in denying the petition as procedurally barred without first
                conducting an evidentiary hearing, and we
                           ORDER the judgment of the district court AFFIRMED.



                                                                                    , C.J.
                                                        Hardesty


                                                         teag=
                                                        Parraguirr e     46        .1
                                                                                        J.



                                                                  LA-1 I 4--3
                                                        Douglas




                cc:   Hon. David B. Barker, District Judge
                      Christopher R. Oram
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        Of
     NEVADA

                                                    3
(0) I947A